DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The action is in reply to the application filed on 25 July 2017.
Claims 3, 4, 9, and 17 have been amended.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim first and third metadata to determine which of said at least one first health-related data record or said at least one second health-related data record comprises a more reliable data record for each of said plurality of time segments and perform said transformational operation thereon.” The specification does not disclose how a measurement of reliability is determined based on the metadata.  Examiner has attempted to find the closest possible disclosure in the specification, paragraph 121, “Furthermore, devices that are able to trace data from its generation through multiple transformations can operate more efficiently to analyze such data, determine a data origin, and ensure the most reliable data is utilized for future transformations.”
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 states, “determining, based on said third metadata, that only on said first health-related data record.” Examiner was unable to locate where third metadata is analyzed in order to determine that the second health-related data record was generated based on a first health monitoring device and performing said transformational operation on the first health related data record based on the determination.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 states, “…said transformational apparatus being further configured to determine, based on said first and said third metadata, which of said first health-related data record or said second health-related data record comprises a more reliable data record and perform said transformational operation thereon.”  Claim 9 does not disclose exactly how the reliability of the data record is determined based on the metadata. Examiner has attempted to find the closest possible disclosure in the specification, paragraph 121, “Furthermore, devices that are able to trace data from its 
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 discloses, “…at least one second health-related data record which are determined to be more reliable than corresponding portions of said at least one first health-related data record, to generate said at least one second transformed data record.” Claim 10 does not disclose exactly how the reliability of the data record is determined based on the metadata. Examiner has attempted to find the closest possible disclosure in the specification, paragraph 121, “Furthermore, devices that are able to trace data from its generation through multiple transformations can operate more efficiently to analyze such data, determine a data origin, and ensure the most reliable data is utilized for future transformations.”
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to first and third metadata to determine a reliability of said health-related data record based on an identity of said first and said second health- monitoring device and utilize said reliability in determining on which data said transformational operation is to be performed.”  Claim 17 does not disclose exactly how the reliability of the data record is determined based on the metadata. Examiner has attempted to find the closest possible disclosure in the specification, paragraph 121, “Furthermore, devices that are able to trace data from its generation through multiple transformations can operate more efficiently to analyze such data, determine a data origin, and ensure the most reliable data is utilized for future transformations.”
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 states, “…said transformational apparatus is further configured to, based on a determination from said metadata that said at least one first and said at least one second health-related data record are collected from said heart 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reinke (US 2012/0095774 A1) in view of Bruck (US 2017/0116293 A1).
As per claim 1, Reinke discloses a method of tracing health-related data within a network of devices, said method comprising: 
receiving, at a network apparatus, said at least one health-related data record generated at a health monitoring device; (Reinke: Paragraph 35, The diabetes manager 500 includes a plurality of communication interfaces 502, 504 and 506, that receive data records from the plurality of devices; Paragraph 30, In addition, the diabetes manager 104 can communicate with other healthcare devices 304. For example, the other healthcare devices 304 can include a blood pressure meter, a weight scale, a pedometer, a fingertip pulse oximeter, a thermometer, etc. The other healthcare devices 304 obtain and communicate personal health information of the patient 100 to the diabetes manager 104 through wireless, USB, or other interfaces; Examiner notes that the diabetes manager would be a network apparatus)
generating first metadata comprising at least information identifying said health- monitoring device; (Reinke: Paragraph 35, Depending on the transmitting device, the received data records can include a meta-data tag. A metadata tag is additional data, stored with the data record, which provides additional information to a data management module 516; Paragraph 35, The metadata tag includes a device identifier of the device which generated the data, a record identifier, and a source identifier which indicates whether the record was originated by the patient, the device, or a third party.)
providing said at least one first health-related data record to a transformational apparatus configured to perform a transformational operation on said at least one first health-related data record in order to generate at least one transformed data record; and (Reinke: Paragraph 45, As mentioned above, the PC 530 executes diabetes analysis software. This software can receive input from the patient or other devices, e.g. the diabetes manager 500. Based on various data, the PC data generator 534 will generate a PC data record; Examiner notes that the PC would be the transformational apparatus, generating a PC data record using the various data would be a transformed data record.) 
generating second metadata comprising at least information identifying said transformational apparatus and said transformational operation which was performed; (Reinke: Paragraph 46, When a PC data record is generated, a metadata generator 536 of the PC 530 will generate a metadata tag in a manner similar to that of the metadata generator 526 of the insulin pump 520. The metadata generator 536 will provide the metadata items of the metadata tag, including a device indicator, i.e. a value that indicates that the PC generated the data record, a record identifier, and a source identifier.)
Reinke does not disclose the following, however Bruck discloses:
wherein said first and second metadata are stored as a single metadata file relating to said at least one transformed data record.  (Bruck: Paragraph 29, The metadata may be stored in the memory 110, in a single file on the portable electronic device 100 such that the file includes metadata associated with a plurality of the application. Thus, the metadata associated with two or more applications is located in the same file or location in the memory 110.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the first and second metadata are stored as a single metadata file 
As per claim 2, the method of claim 1, Reinke discloses further comprising: 
receiving, at said network apparatus, at least one second health-related data record collected at a second health monitoring device; (Reinke: Paragraph 35, The diabetes manager 500 includes a plurality of communication interfaces 502, 504 and 506, that receive data records from the plurality of devices; Paragraph 30, In addition, the diabetes manager 104 can communicate with other healthcare devices 304. For example, the other healthcare devices 304 can include a blood pressure meter, a weight scale, a pedometer, a fingertip pulse oximeter, a thermometer, etc. The other healthcare devices 304 obtain and communicate personal health information of the patient 100 to the diabetes manager 104 through wireless, USB, or other interfaces; Examiner notes that the reception of data records would also include the reception of a second-health related data record and the plurality of devices would also include a second health monitoring device.)
generating third metadata comprising at least information identifying said second health- monitoring device and an apparatus from which said at least one second health-related data record was generated; and (Reinke: Paragraph 35, Depending on the transmitting device, the received data records can include a meta-data tag. A metadata tag is additional data, stored with the data record, which provides additional information to a data management module 516; Paragraph 35, The metadata tag includes a device identifier of the device which generated the data, a record identifier, and a source identifier which indicates whether the record was originated by the patient, the device, or a third party.)
providing said at least one second health-related data record to said transformational apparatus prior to said performance of said transformational operation on said at least one first health-related data record.  (Reinke: Paragraph 45, As mentioned above, the PC 530 executes diabetes analysis software. This software can receive input from the patient or other devices, e.g. the diabetes manager 500. Based on various data, the PC data generator 534 will generate a PC data record; Examiner notes that the PC would be the transformational apparatus, generating a PC data record using the various data would be a transformed data record.)
As per claim 8, Reinke discloses a network apparatus configured to enable tracing of at least one health-related data record representative of at least one health-related parameter of at least one user within a network of devices, said network apparatus comprising (Reinke: Paragraph 35, The diabetes manager 500 includes a plurality of communication interfaces 502, 504 and 506, that receive data records from the plurality of devices; Paragraph 30, In addition, the diabetes manager 104 can communicate with other healthcare devices 304. For example, the other healthcare devices 304 can include a blood pressure meter, a weight scale, a pedometer, a fingertip pulse oximeter, a thermometer, etc. The other healthcare devices 304 obtain and communicate personal health information of the patient 100 to the diabetes manager 104 through wireless, USB, or other interfaces; Examiner notes that the diabetes manager would be a network apparatus): 
an interface configured to enable communication between said network apparatus, a health monitoring apparatus, and at least one transformational apparatus; (Reinke: Paragraph 25, Communication between the various devices in the diabetes management system 300 can be performed using wireless interfaces (e.g., Bluetooth) and/or wireline interfaces (e.g., USB); See Fig. 3 where a Management device, various health monitoring devices, and a personal computer are connected.)
(Reinke: Paragraph 33, Referring now to FIG. 4, the diabetes manager 104 comprises a blood glucose measuring (BGM) module 400, a communication module 402, a user interface module 404, user interfaces 406, a processing module 408, memory 410)
a processor configured to execute at least one computer program thereon, said computer program comprising a plurality of instructions which are configured to, when executed, cause said network apparatus to: (Reinke: Paragraph 56, The apparatuses and methods described herein may be implemented by one or more computer programs executed by one or more processors. The computer programs include processor-executable instructions that are stored on a nontransitory tangible computer readable medium.)
receive at least one health-related data record generated at a health monitoring device; (Reinke: Paragraph 35, The diabetes manager 500 includes a plurality of communication interfaces 502, 504 and 506, that receive data records from the plurality of devices; Paragraph 30, In addition, the diabetes manager 104 can communicate with other healthcare devices 304. For example, the other healthcare devices 304 can include a blood pressure meter, a weight scale, a pedometer, a fingertip pulse oximeter, a thermometer, etc. The other healthcare devices 304 obtain and communicate personal health information of the patient 100 to the diabetes manager 104 through wireless, USB, or other interfaces;)
generate first metadata comprising at least information identifying said health- monitoring device; (Reinke: Paragraph 35, Depending on the transmitting device, the received data records can include a meta-data tag. A metadata tag is additional data, stored with the data record, which provides additional information to a data management module 516; Paragraph 35, The metadata tag includes a device identifier of the device which generated the data, a record identifier, and a source identifier which indicates whether the record was originated by the patient, the device, or a third party.)
provide said at least one health-related data record to said transformational apparatus, the transformational apparatus being configured to perform a transformational operation on the at least one health-related data record in order to generate at least one transformed data record; (Reinke: Paragraph 45, As mentioned above, the PC 530 executes diabetes analysis software. This software can receive input from the patient or other devices, e.g. the diabetes manager 500. Based on various data, the PC data generator 534 will generate a PC data record; Examiner notes that the PC would be the transformational apparatus, generating a PC data record using the various data would be a transformed data record.)
(Reinke: Paragraph 46, When a PC data record is generated, a metadata generator 536 of the PC 530 will generate a metadata tag in a manner similar to that of the metadata generator 526 of the insulin pump 520. The metadata generator 536 will provide the metadata items of the metadata tag, including a device indicator, i.e. a value that indicates that the PC generated the data record, a record identifier, and a source identifier.)
Reinke does not disclose the following, however Bruck discloses:
store said first and second metadata as a single metadata file relating to said at least one transformed data record.   (Bruck: Paragraph 29, The metadata may be stored in the memory 110, in a single file on the portable electronic device 100 such that the file includes metadata associated with a plurality of the application. Thus, the metadata associated with two or more applications is located in the same file or location in the memory 110.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the first and second metadata are stored as a single metadata file relating to said at least one transformed data record, as taught by Bruck, within the method of Reinke. As in Bruck, it is within the capabilities of one of ordinary skill in the art to combine the first and second metadata to be stored as a single metadata file 
As per claim 14, Reinke disclose the following, a non-transient computer readable medium comprising a plurality of instructions which are configured to, when executed by a processor: 
generate first metadata comprising at least information identifying a first health-monitoring device from which at least one first health-related data record was received; (Reinke: Paragraph 35, Depending on the transmitting device, the received data records can include a meta-data tag. A metadata tag is additional data, stored with the data record, which provides additional information to a data management module 516; Paragraph 35, The metadata tag includes a device identifier of the device which generated the data, a record identifier, and a source identifier which indicates whether the record was originated by the patient, the device, or a third party.)
generate second metadata comprising at least information identifying: 

(ii) said transformational operation which was performed; and (Reinke: Paragraph 46, When a PC data record is generated, a metadata generator 536 of the PC 530 will generate a metadata tag in a manner similar to that of the metadata generator 526 of the insulin pump 520. The metadata generator 536 will provide the metadata items of the metadata tag, including a device indicator, i.e. a value that indicates that the PC generated the data record, a record identifier, and a source identifier.)
Reinke does not explicitly disclose the following, however Bruck discloses:
store said first and second metadata as a single metadata file relating to said at least one health-related data record.  (Bruck: Paragraph 29, The metadata may be stored in the memory 110, in a single file on the portable electronic device 100 such that the file includes metadata associated with a plurality of the application. Thus, the metadata associated with two or more applications is located in the same file or location in the memory 110.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the first and second metadata are stored as a single metadata file relating to said at least one transformed data record, as taught by Bruck, within the method of Reinke. As in Bruck, it is within the capabilities of one of ordinary skill in the 
As per claim 15, the computer readable medium of claim 14, Reinke further discloses wherein said plurality of instructions are further configured to, when executed: 
generate third metadata comprising at least information identifying a second health-monitoring device at which at least one second health-related data record was collected and an apparatus from which it was collected.  (Reinke: Paragraph 35, The diabetes manager 500 includes a plurality of communication interfaces 502, 504 and 506, that receive data records from the plurality of devices; Paragraph 30, In addition, the diabetes manager 104 can communicate with other healthcare devices 304. For example, the other healthcare devices 304 can include a blood pressure meter, a weight scale, a pedometer, a fingertip pulse oximeter, a thermometer, etc. The other healthcare devices 304 obtain and communicate personal health information of the patient 100 to the diabetes manager 104 through wireless, USB, or other interfaces Examiner notes that the reception of data records would also include the reception of a second-health related data record and the plurality of devices would also include a second health monitoring device; Paragraph 35, Depending on the transmitting device, the received data records can include a meta-data tag. A metadata tag is additional data, stored with the data record, which provides additional information to a data management module 516; Paragraph 35, The metadata tag includes a device identifier of the device which generated the data, a record identifier, and a source identifier which indicates whether the record was originated by the patient, the device, or a third party.)
As per claim 16, the computer readable medium of claim 15, Reinke further discloses wherein said transformational operation is performed on said at least one second health-related data record simultaneous to said performance thereof on said at least one first health-related data record.  (Reinke: Paragraph 45, As mentioned above, the PC 530 executes diabetes analysis software. This software can receive input from the patient or other devices, e.g. the diabetes manager 500. Based on various data, the PC data generator 534 will generate a PC data record; Examiner notes that the PC would be the transformational apparatus, generating a PC data record using the various data would be a transformed data record. Examiner further notes that since the data from various devices is received before a record is generated, the transformational operation would be simultaneous for the first and second health records.)
As per claim 17, the computer readable medium of claim 15, Reinke further discloses wherein said transformational apparatus is further configured to examine said first and third metadata to determine a reliability of said health-related data record based on an identity of said first and said second health- monitoring device and utilize said reliability in determining on which data said transformational operation is to be performed.  (Reinke: Paragraph 49, The metadata generator 514 generates a metadata tag having metadata items indicating a device identifier of the diabetes manager 500, a record identifier, and a source identifier. If the data record originates from the user interface 510 based on the input of the patient, then the source identifier can indicate that the patient data record is human-generated; Paragraph 51, The exemplary data management module 516 is further configured to resolve conflicts between two data records. To resolve conflicts, the data management module 516 adheres to a set of predetermined rules for resolving data conflicts. An exemplary rule is that a machine-generated record receives precedence over a human-generated value. For instance, in the example above, the patient and the insulin pump can provide two different values for an amount of insulin delivered at a specific time. In this case, the data management module 516 will enter the machine-generated value in the database entry, unless there is an indication of an error, e.g. a checksum value in the metadata does not match a computed checksum value based on the values in the data record; Examiner notes that the metadata is compared between data values with two sources. The machine generated value is entered as it receives precedence. As only the machine generated value is entered, the transformational operation could only be performed on the machine generated data value.)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reinke (US 2012/0095774 A1) and Bruck (US 2017/0116293 A1) in view of Fracek Jr. (US 2002/0069086 A1).
As per claim 4, the method of claim 2, Reinke discloses further comprising: determining, based on said third metadata, that said apparatus from which said at least one second health-related data record was generated comprises said first health monitoring device; (Reinke: Paragraph 53, The diabetes manager 606 has also generated a BG data record 618 and a UI record 622, as well as corresponding metadata 620 and 624 respectively. Note that both records have the same device ID) and based on said act of determining, electing to perform said transformational operation [on said first health-related data record.]  (Reinke: Paragraph 53, Note that the device ID and the record ID of both the CGM data record 610 and the pump data record 612 are not altered when transmitted from the diabetes manager 604 to the PC 606.)

only on said first health-related data (Fracek Jr.: Paragraph 88, The staff member can then select a record in a select step 964. The function 960 then displays the selected record as a data entry form in a display step 966. The staff member then updates the data by entering new data in any desired data entry field in the form of a complete form step 968.)
The combination of Reinke and Bruck already discloses performing a transformational operation on a first health related data record. However, the combination of Reinke and Bruck does not explicitly disclose that a transformation is performed only on said first health-related data. However, Fracek does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine performing a transformational operation on a first health related data record to also include that a transformation is performed only on said first health-related data disclosed by Fracek. In paragraph 88, Fracek discloses, "The staff member can then select a record in a select step 964. The function 960 then displays the selected record as a data entry form in a display step 966. The staff member then updates the data by entering new data in any desired data entry field in the form of a complete form step 968." As such, it would be obvious to include that a transformation is performed only on said first health-related data in the .
Claims 3, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reinke (US 2012/0095774 A1) and Bruck (US 2017/0116293 A1) in view of Molettiere (US 8,849,610 B2).
As per claim 3, the method of claim 2, Reinke further discloses:
wherein said transformational apparatus is further configured to evaluate said first and third metadata to determine which of said at least one first health-related data record or said at least one second health-related data record comprises a more reliable [data record] and perform said transformational operation thereon.  (Reinke: Paragraph 49, The metadata generator 514 generates a metadata tag having metadata items indicating a device identifier of the diabetes manager 500, a record identifier, and a source identifier. If the data record originates from the user interface 510 based on the input of the patient, then the source identifier can indicate that the patient data record is human-generated; Paragraph 51, The exemplary data management module 516 is further configured to resolve conflicts between two data records. To resolve conflicts, the data management module 516 adheres to a set of predetermined rules for resolving data conflicts. An exemplary rule is that a machine-generated record receives precedence over a human-generated value. For instance, in the example above, the patient and the insulin pump can provide two different values for an amount of insulin delivered at a specific time. In this case, the data management module 516 will enter the machine-generated value in the database entry, unless there is an indication of an error, e.g. a checksum value in the metadata does not match a computed checksum value based on the values in the data record; Examiner notes that the metadata is compared between data values with two sources, human-generated and machine generated. The machine generated value is entered as it receives precedence. As only the machine generated value is entered, the transformational operation could only be performed on the machine generated data value.)
The combination of Reinke and Bruck does not explicitly disclose the following, however Molettiere discloses
further comprising segmenting said first and second health-related data records into a plurality of time segments; and [for each of said plurality of time segments] (Molettiere: Column 3, lines 42-43, identifying first time segments where data is available from a single device from the plurality of devices)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the first and second health-data records divided into a plurality of 
As per claim 9, the network apparatus of claim 8, the combination of Reinke and Bruck further discloses:
wherein said at least one health-related data record comprises heart rate data collected (Reinke: Paragraph 30, In addition, the diabetes manager 104 can communicate with other healthcare devices 304. For example, the other healthcare devices 304 can include a blood pressure meter, a weight scale, a pedometer, a fingertip pulse oximeter, a thermometer, etc; Examiner notes that a pulse oximeter can collect heart rate data) 
(Reinke: Paragraph 56, The apparatuses and methods described herein may be implemented by one or more computer programs executed by one or more processors. The computer programs include processor-executable instructions that are stored on a non-transitory tangible computer readable medium.)
receive at least [one second health record] collected at a second health monitoring device; and (Reinke: Paragraph 35, The diabetes manager 500 includes a plurality of communication interfaces 502, 504 and 506, that receive data records from the plurality of devices; Paragraph 30, In addition, the diabetes manager 104 can communicate with other healthcare devices 304. For example, the other healthcare devices 304 can include a blood pressure meter, a weight scale, a pedometer, a fingertip pulse oximeter, a thermometer, etc. The other healthcare devices 304 obtain and communicate personal health information of the patient 100 to the diabetes manager 104 through wireless, USB, or other interfaces. Examiner notes that the reception of data records would also include the reception of a second-health related data record and the plurality of devices would also include a second health monitoring device.)
generate third metadata comprising at least information identifying said  second health- monitoring device and an apparatus from which said at least one second heart rate data record was collected, (Reinke: Paragraph 35, Depending on the transmitting device, the received data records can include a meta-data tag. A metadata tag is additional data, stored with the data record, which provides additional information to a data management module 516; Paragraph 35, The metadata tag includes a device identifier of the device which generated the data, a record identifier, and a source identifier which indicates whether the record was originated by the patient, the device, or a third party.) said transformational apparatus being further configured to determine, based on said first and said third metadata, which of said first health-related data record or said second health-related data record comprises a more reliable data record and perform said transformational operation thereon.  (Reinke: Paragraph 49, The metadata generator 514 generates a metadata tag having metadata items indicating a device identifier of the diabetes manager 500, a record identifier, and a source identifier. If the data record originates from the user interface 510 based on the input of the patient, then the source identifier can indicate that the patient data record is human-generated; Paragraph 51, The exemplary data management module 516 is further configured to resolve conflicts between two data records. To resolve conflicts, the data management module 516 adheres to a set of predetermined rules for resolving data conflicts. An exemplary rule is that a machine-generated record receives precedence over a human-generated value. For instance, in the example above, the patient and the insulin pump can provide two different values for an amount of insulin delivered at a specific time. In this case, the data management module 516 will enter the machine-generated value in the database entry, unless there is an indication of an error, e.g. a checksum value in the metadata does not match a computed checksum value based on the values in the data record; Examiner notes that the metadata is compared between data values with two sources, human-generated and machine generated. The machine generated value is entered as it receives precedence. As only the machine generated value is entered, the transformational operation could only be performed on the machine generated data value.)
The combination of Reinke and Bruck does not disclose the following, however Molettiere discloses:
[data collected] during a workout session; and (Molettiere: Col 8, lines 45-47, For example, an EKG strap may take many heart rate measurements during a run.)
one second heart rate data record [collected] during said workout session (Molettiere: Col. 5, Lines 3-12, The devices can then communicate the data to other devices, to one or more servers 112, or to other internet viewable sources; Col 5, lines 65-67, The user may employ more than one portable monitoring device; Col 13, lines 5-6, For example, if two different devices are tracking the heart rate of the user.)

As per claim 10, the network apparatus of claim 9, the combination of Reinke and Bruck also disclose the following, wherein said at least one transformational operation (Reinke: Paragraph 49, The metadata generator 514 generates a metadata tag having metadata items indicating a device identifier of the diabetes manager 500, a record identifier, and a source identifier. If the data record originates from the user interface 510 based on the input of the patient, then the source identifier can indicate that the patient data record is human-generated; Paragraph 51, The exemplary data management module 516 is further configured to resolve conflicts between two data records. To resolve conflicts, the data management module 516 adheres to a set of predetermined rules for resolving data conflicts. An exemplary rule is that a machine-generated record receives precedence over a human-generated value. For instance, in the example above, the patient and the insulin pump can provide two different values for an amount of insulin delivered at a specific time. In this case, the data management module 516 will enter the machine-generated value in the database entry, unless there is an indication of an error, e.g. a checksum value in the metadata does not match a computed checksum value based on the values in the data record; Examiner notes that the metadata is compared between data values with two sources, human-generated and machine generated. The machine generated value is entered as it receives precedence. As only the machine generated value is entered, the transformational operation could only be performed on the machine generated data value.)
The combination of Reinke and Bruck does not explicitly disclose the following, however Molettiere discloses:
a combination of one or more portions of said [at least one first health-related data record and]
one or more portions of said  [at least one second health-related data record]
(Molettiere: Column 3, lines 42-43, identifying first time segments where data is available from a single device from the plurality of devices)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have that the data records are divided into one or more portions, as taught by Molettiere, within the method of the combination of Reinke and Bruck. As in Molettiere, it is within the capabilities of one of ordinary skill in the art to combine that the data records are divided into one or more portions, as taught by Molettiere, to the combination of Reinke and Bruck's teaching of the at least one first health-related data record and the at least on second health-related data record. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the 
As per claim 18, the computer readable medium of claim 17, the combination of Reinke and Bruck further disclose wherein: 
said first health-monitoring device comprises a heart rate monitor (Reinke: Paragraph 30, In addition, the diabetes manager 104 can communicate with other healthcare devices 304. For example, the other healthcare devices 304 can include a blood pressure meter, a weight scale, a pedometer, a fingertip pulse oximeter, a thermometer, etc; Examiner notes that a pulse oximeter can collect heart rate data) 
said transformational apparatus is further configured to, based on a determination from said metadata that said at least one first and said at least one second health-related data record are collected from said [health] monitor, utilize in said transformational operation only said at least one first health-related data [record].  (Reinke: Paragraph 45, As mentioned above, the PC 530 executes diabetes analysis software. This software can receive input from the patient or other devices, e.g. the diabetes manager 500. Based on various data, the PC data generator 534 will generate a PC data record; Examiner notes that the PC would be the transformational apparatus, generating a PC data record using the various data would be a transformed data record.)
The combination of Reinke and Bruck does not disclose the following, however, Molettiere discloses:
said at least one first health-related data record comprises a measure of heart rate during a first time period; (Molettiere: Col 27, lines 8-11, For example, the monitoring device may provide summaries of the heart rate in periods of one minute, 30 seconds, five minutes, 50 minutes, or any other time period.)
said second health-monitoring device comprises a wrist worn activity tracker; (Molettiere: Col 13, lines 5-6, For example, if two different devices are tracking the heart rate of the user; Col 10, lines 48- 53, Examples of locations where devices are worn or carried include, but are not limited to: on a hat, a headband, an earring, a necklace, an upper arm band, a lower arm band, a wristband, a belt, a ring, around the chest ( as in a chest band), the waist band, a pocket (shirt, coin, pants, jacket, etc.), shirt collar, ankle, shoe, etc.)
said at least one second health-related data record comprises a measure of heart rate during said first time period; said apparatus from which said at least one second health-related data record is collected during said first time period comprises said heart rate monitor; and (Molettiere: Col 27, lines 8-11, For example, the monitoring device may provide summaries of the heart rate in periods of one minute, 30 seconds, five minutes, 50 minutes, or any other time period.)
The combination of Reinke and Bruck already discloses first and second health monitoring devices and records, and a transformational apparatus configured to utilize in said transformational operation only said at least first health-related data record based on a determination from the metadata . However, the combination of Reinke and Bruck does not explicitly disclose that the first heart rate data collected is during a first time period, the second data collected is heart rate data and the second health-monitoring device is a wrist worn activity tracker. However, Molettiere does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine first and second health monitoring devices and records, and a transformational apparatus configured to utilize in said transformational operation only said at least first health-related data record based on a determination from the metadata to also include that the second data collected is heart rate data disclosed by Molettiere. In col. 8, lines 41-45, Molettiere discloses, "In other cases these two rates may be equal. Other cases where the frequency of derived data points differs from that of the raw sampling data may also include data acquired over a period of time or activity in order to create a representative measurement of the whole period of time or activity." As such, it would be obvious to include that the second data collected is heart rate data in the .
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reinke (US 2012/0095774 A1) and Bruck (US 2017/0116293 A1) in view of Zamanian (Patent Number 6,014,670) and Lawson (US 2016/0323392 A1).
As per claim 5, the method of claim 1, Reinke discloses further comprising: 
providing said at least one transformed data record to (Reinke: Paragraph 47, After a PC data record and corresponding metadata tag have been generated, the communication interface 532 of the PC 530 communicates the PC data record) 
The combination of Reinke and Bruck does not disclose the following, however, Zamanian discloses:
a second transformational apparatus configured to perform a second transformational operation thereon to generate at least one second transformed data record; and second apparatus and said second transformational operation which was performed   (Zamanian: Col. 5, Lines 8-13, A user specifies the second transformation object 304 and its specific behavior. The second transformation object 304 may be inserted into a preexisting or new transformation data flow by mapping its input ports 315 to the output ports 313 of a previous transformation object 302 and mapping its output ports 316 to the input ports 314 of target 303; Col. 5, lines 48-50, Similarly, a transformation object may output its transformed data to subsequent multiple transformation objects.)

The combination of Reinke, Bruck, and Zamanian does not disclose the following, however Lawson discloses:
generating third metadata comprising at least information identifying said [apparatus] (Lawson: Paragraph 9, One or more embodiments can also contextualize data within the industrial devices prior to pushing the data to the cloud. This can include tagging the data with contextual metadata, Such as a time, a quality indicator, a production area, a machine or process state, personnel identifications, or other information that provides additional context for the data.) 
The combination of Reinke, Bruck, and Zamanian already discloses metadata identifying an apparatus, a transformational operation, and a second transformational apparatus with a transformational operation which was performed. However, the combination of Reinke, Bruck, and Zamanian does not explicitly disclose generating third metadata comprising at least information identifying the second apparatus and second transformational operation. However, Lawson does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine metadata identifying an apparatus, a transformational operation, and a second transformational apparatus with a transformational operation 
Claim 11 recites substantially similar limitations as those already addressed in claim 5, and as such, are rejected for similar reasons as given above.
Claims 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reinke (US 2012/0095774 A1), Bruck (US 2017/0116293 A1), Zamanian (Patent Number 6,014,670) and Lawson (US 2016/0323392 A1) in view of Smurro (US 2015/0049163 A1).
As per claim 6, the method of claim 5, the combination of Reinke, Bruck, Zamanian and Lawson does not explicitly disclose the following, however Smurro discloses wherein said third metadata is stored with said first and said second metadata as said single metadata file relating to said at least one second transformed data record.  (Smurro: Paragraph 43, or on any other repository that requires streaming imagery data and metadata to be combined in a single file format, including clinical data repositories, personalized clinical knowledge repositories, vismemes vaults and metadata repositories.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the first, second, and third metadata stored as a single metadata file, as taught by Smurro, within the method of the combination of Reinke, Bruck, Zamanian, and Lawson. As in Smurro, it is within the capabilities of one of ordinary skill in the art to combine the first, second, and third metadata to be stored as a single metadata file, as taught by Smurro, to the combination of Reinke, Bruck, Zamanian, and Lawson's teaching of a first, second, third metadata, and a second transformed data record. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in 
Claim 12 recites substantially similar limitations as those already addressed in claim 6, and as such, are rejected for similar reasons as given above.
As per claim 19, the computer readable medium of claim 14, the combination of Reinke and Bruck does not disclose the following, however Zamanian discloses, wherein said plurality of instructions are further configured to, when executed:
comprising at least information identifying a second apparatus configured to perform a second transformational operation on said at least one transformed data record to generate said at least one second transformed data record; and (Zamanian: Col. 5, Lines 8-13, A user specifies the second transformation object 304 and its specific behavior. The second transformation object 304 may be inserted into a preexisting or new transformation data flow by mapping its input ports 315 to the output ports 313 of a previous transformation object 302 and mapping its output ports 316 to the input ports 314 of target 303; Col. 5, lines 48-50, Similarly, a transformation object may output its transformed data to subsequent multiple transformation objects.)

 The combination of Reinke, Bruck, and Zamanian does not disclose the following, however Lawson discloses:
generate third metadata (Lawson: Paragraph 9, One or more embodiments can also contextualize data within the industrial devices prior to pushing the data to the cloud. This can include tagging the data with contextual metadata, Such as a time, a quality indicator, a production area, a machine or process state, personnel identifications, or other information that provides additional context for the data.)  
The combination of Reinke, Bruck, and Zamanian already discloses metadata identifying an apparatus, a transformational operation, and a second transformational apparatus with a transformational operation which was performed. However, the combination of Reinke, Bruck, and Zamanian does not explicitly disclose generating third metadata comprising at least information identifying the second apparatus and second transformational operation. However, Lawson does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine metadata identifying an apparatus, a transformational operation, and a second transformational apparatus with a transformational operation which was performed to also include generating third metadata comprising at least 
The combination of Reinke, Bruck, Zamanian, and Lawson does not explicitly disclose the following, however Smurro discloses:
store said third metadata with said first and said second metadata as said single metadata file relating to said at least one second transformed data record.  (Smurro: Paragraph 43, or on any other repository that requires streaming imagery data and metadata to be combined in a single file format, including clinical data repositories, personalized clinical knowledge repositories, vismemes vaults and metadata repositories.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the first, second, and third metadata stored as a single metadata file, as taught by Smurro, within the method of the combination of Reinke, Bruck, Zamanian, and Lawson. As in Smurro, it is within the capabilities of one of ordinary skill in the art to combine the first, second, and third metadata to be stored as a single metadata file, as taught by Smurro, to the combination of Reinke, Bruck, Zamanian, and Lawson's teaching of a first, second, third metadata, and a second transformed data record. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement, storing data into a single file, to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reinke (US 2012/0095774 A1), Bruck (US 2017/0116293 A1), in view of Smurro (US 2015/0049163 A1).
As per claim 7, the method of claim 1, the combination of Reinke and Bruck does not disclose the following, however Smurro discloses wherein said act of providing said at least one health-related data record comprises providing a data package including said at least one health- related data record and said first and second metadata.  (Smurro: Paragraph 43, or on any other repository that requires streaming imagery data and metadata to be combined in a single file format, including clinical data repositories, personalized clinical knowledge repositories, vismemes vaults and metadata repositories.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a data package including one health-related data record, and a first and second metadata, as taught by Smurro, within the method of the combination of Reinke and Bruck. As in Smurro, it is within the capabilities of one of ordinary skill in the art to combine providing a data package including one health-related data record, and a first and second metadata, as taught by Smurro, to the combination of Reinke and Bruck's teaching of a health-related data record, and first and second metadata. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement, storing data into a package, to a "base" device (method, or product) in 
Claim 13 recites substantially similar limitations as those already addressed in claim 7, and as such, are rejected for similar reasons as given above.
As per claim 20, the computer readable medium of claim 14, wherein said transformational apparatus is provided with a data package including said at least one health-related data record and said first and second metadata.   (Smurro: Paragraph 43, or on any other repository that requires streaming imagery data and metadata to be combined in a single file format, including clinical data repositories, personalized clinical knowledge repositories, vismemes vaults and metadata repositories.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a data package including one health-related data record, and a first and second metadata, as taught by Smurro, within the method of the combination of Reinke and Bruck. As in Smurro, it is within the capabilities of one of ordinary skill in the art to combine providing a data package including one health-related data record, and a first and second metadata, as taught by Smurro, to the combination of Reinke and Bruck's teaching of a health-related data record, a first and second metadata, and a transformation apparatus. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in .

Response to Arguments
112(a) Rejection:
Claims 3, 9-10, and 17:
	With regards to these claims, Applicant argues that the specification makes it clear that the source of the data itself (i.e., the specific device) is indicative of its level of quality and/or reliability. Applicant cites to paragraph 74 of the current specification. Examiner respectfully disagrees. Paragraph 74 of the specification merely discloses the analysis of health information and that various data paths can be utilized. Absent is any disclosure as to how the reliability of the data itself is determined. The specification does not disclose how the transformational apparatuses are used to determine whether a data record is reliable, let alone compare the reliability between two different data records. Examiner notes that paragraph 73 discloses, “It is further appreciated that when the source of data as well as each device and transformation step performed on data are known, certain data may be prioritized over other data as being more trustworthy or of higher quality and/or reliability. That is to say, a particular 
Claims 4 and 18:
	With regards to these claims applicant cites to paragraphs 31 and 75-80 to disclose “determining, based on said third metadata, that said apparatus from which said a least one second health-related data record was generated comprises said first health monitoring device; and based on said act of determining, electing to perform said transformational operation only on said first health-related data record”. Examiner respectfully disagrees. Paragraph 31 of the specification discloses that each device has a 
35 U.S.C. 112(b):
Claims 3, 9, and 17:
	The rejections have been withdrawn in light of the amendments.
103 Rejection:
Claim 1:
	Applicant states on pages 8-10 that Applicant disagrees that the diabetes manager and/or PC data generator are described in Reinke in such a way so as to be considered “transformational apparatus” and/or capable of performing a “transformational operation” on a data record. Applicant also asserts that Reinke at best discloses that the software is configured to receive input which is used to populate a data record and that Reinke does not disclose any change to the form, appearance or character of the health data received at the PC when a PC record is created. Examiner respectfully disagrees. Examiner notes that paragraph 45 of the Reinke discloses, “The PC 530 generates patient data. As mentioned above, the PC 530 executes diabetes generation of a transformed data record. Broadly interpreted, this could mean that data is used to generate an entirely new set of transformed data. 
	Applicant further argues that Reinke does not disclose metadata identifying the transformational operation performed and the transformational apparatus. Examiner respectfully disagrees. As disclosed in paragraphs 45 and 46, the device generating the PC data record would be the PC data generator 534 which is a component of the PC. 
	Therefore for the reasons as stated above, the claims remain rejected under 35 U.S.C. 103.
Claim 2:
	With regards to claim 2 applicant argues that the reference does not in any way disclose receiving a second record prior to the performance of a transformational operation on the first record. Paragraph 45 of Reinke discloses that PC 530 executes a diabetes analysis software. This software can receive input from the patient or other devices. As such, based on various data, the PC data generator will generate a PC data record. Examiner notes that the fact that there are various data at the time of generation of a PC data record can indicate 1 to “n” health data records have been received prior to any performance of generation of a record. This would include at least a second health-data record.  
	Furthermore, at least for the argument presented that the generation of a PC record comprises a transformation, please refer to the arguments above for claim 1. 

Claim 4:
	Examiner notes that the argument has been considered but is deemed moot in light of the newly applied references.
Claim 8:
	With regards to claim 8, Applicant argues on page 12 that Reinke does not disclose the transformational apparatus configured to perform a transformational operation on data record. Examiner respectfully disagrees. For the same reasons as those presented in response to the argument for claim 1, Examiner notes that creating a PC record using the data acquired from input device would be generating transformed data. 
	Applicant further argues that nowhere does the reference disclose generating second metadata comprising at least information identifying the transformational apparatus and the transformational operation which was performed as would be required to meet the claim 8 features. Examiner respectfully disagrees. Similar to the arguments presented for claim 1, in paragraph 46 of Reinke, Reinke discloses a metadata tag that includes a value that indicates that the PC generated the data record. The metadata tag would identify the PC, which would be the transformational 
	For these reasons, claim 8 remains rejected under 35 U.S.C. 103.
Claims 14 and 15:
	With regards to claim 14, Applicant argues that Reinke does not provide a transformation apparatus configured to perform a transformational operation on a data record. Applicant also further argues that the reference does not disclose generating second metadata comprising at least information identifying the transformational operation which was performed as would be required to meet the claim 14 features. Examiner respectfully disagrees. As stated above in at least the arguments for claims 1 and 8, Reinke discloses a PC which would be the transformational apparatus as it generates a PC record and therefore a transformed data record. Furthermore, Examiner further notes that the metadata tag identifies that the PC created the data record, which would be information identifying the transformational operation which was performed.
	Claim 15 is dependent on a rejected claim base and as such remains rejected under 35 U.S.C. 103.
	For the reasons presented above the claims remain rejected under 35 U.S.C. 103.
Claim 16:
various data, the PC data generator will generate a PC data record. The mention of various data would indicate a plurality of received data records, which could be 1 to “n” data records. This would also include a second health-related data record. As such, a transformational operation, such as the generation of a PC record, would be based on both records and therefore the transformation process of both the first and second records would be simultaneous.  
	As such, the claim remains rejected under 35 U.S.C. 103.
Claim 17:
	Applicant argues that Reinke does not disclose determining a reliability of a record (based on metadata identifying a source thereof) and utilizing the reliability in 
As such, based on the arguments presented above, claim 17 remains rejected under 35 U.S.C 103.
Claim  3:
	With regards to claim 3, Applicant argues that none of the references teaches or suggests segmenting the first and second health-related data records into a plurality of time segments. Applicant further notes that Molettiere’s discussion is insufficient to teach or suggest the proactive step of segmenting both first and second data records into time segments. Applicant argues that in Molettiere, the system does not segment 
Claims 9-10:
	The claims remain rejected at least because they depend on a rejected claim base.
Claim 18:
	With regards to claim 18, applicant discloses that none of the foregoing references teaches or suggests based on a determination from the metadata that the 
	Examiner respectfully disagrees. The claim, in view of the specification, do not disclose how a record is chosen for the transformational operation. The claim is broad in how a how a data record is selected for transformation. As such, examiner still believes that the cited art in combination still discloses what was claimed. 
Claims 5, 6, 11, 12, 13, 19, and 20:
	The claims remain rejected at least because they depend on a rejected claim base.

Relevant References Not Relied Upon
US 2015/0051922 A1 (Rentas et al.): A method and system for receiving patient test data from a point of care computer, identifying additional required missing data, receiving data transmitted from an operator and adding the input data to the patient test data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J CHU whose telephone number is (571)272-6488.  The examiner can normally be reached on M-F 7:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C./Examiner, Art Unit 3626         

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626